PER CURIAM.
Randall J. Ahlswede appeals an order disqualifying him from receiving unemployment compensation benefits. See § 443.-101(2), Fla.Stat. (1989). The appeals referee considered the conflicting evidence submitted by appellant and his former employer, and resolved the credibility issues in favor of the former employer. That being so, we are bound by the referee’s factual determinations, see, e.g., Heifetz v. Department of Business Regulation, 475 So.2d 1277, 1281 (Fla. 1st DCA 1985), and affirm the order under review.